Citation Nr: 0703595	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  05-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for lumbar disc 
degeneration with spondylosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel



INTRODUCTION

The veteran served in the Army Reserves from January 1980 to 
May 1995, and in the Army National Guard (ARNG) from May 1995 
to August 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  


FINDINGS OF FACT

The medical evidence shows that the veteran's current lumbar 
disc degeneration with spondylosis was aggravated while 
performing his duties as a dentist during periods of active 
military service as defined in 38 U.S.C.A. § 101 (24).


CONCLUSION OF LAW

Lumbar disc degeneration with spondylosis was incurred or 
aggravated during active military service.  38 U.S.C.A. §§ 
101 (24), 106, 1110, 1131, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R §§ 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Without deciding whether notice and development requirements 
have been satisfied in the present case, the Board is not 
precluded from adjudicating the issue involving the veteran's 
claim for service connection for lumbar disc degeneration 
with spondylosis.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  This is so because 
the Board is taking action favorable to the veteran by 
granting the issue at hand.  As such, this decision poses no 
risk of prejudice to the veteran.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. 
Principi, 17 Vet. App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. 
Reg. 49,747 (1992).

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2005) and 38 C.F.R. § 3.159(b) (2006) includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the RO failed to address these elements.  Despite 
the inadequate notice provided to the veteran on these two 
elements, the Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As 
noted, the Board is granting service connection for lumbar 
disc degeneration with spondylosis.  Therefore, the RO will 
have the opportunity to address the issues of the appropriate 
disability rating and effective date of the award at the time 
it implements the Board's decision.  

Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

In addition to disabilities incurred while on active duty, 
service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while 
performing active duty for training (ACDUTRA) or injury 
incurred or aggravated while performing inactive duty for 
training (INACDUTRA).  38 U.S.C.A. §§ 101(24), 106, 1110, 
1131 (West 2002).  ACDUTRA includes full-time duty in the 
Armed Forces performed by Reserves for training purposes. 38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c)(1) (2006).  
INACDUTRA includes duty other than full-time duty prescribed 
for Reserves by the Secretary concerned and special 
additional duties authorized for Reserves by an authority 
designated by the Secretary concerned and performed by the 
Reserves on a voluntary basis in connection with the 
prescribed training or maintenance activities of the units to 
which they are assigned. 38 U.S.C.A. § 101(23) (West 2002); 
38 C.F.R. § 3.6(d) (2006).  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exist, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

The veteran contends that he currently suffers from 
degenerative disc disease of the lumbar spine as a result of 
carrying out his duties as a dentist while on active duty in 
the Army National Guard and Army Reserves.  The Board finds 
that the evidence supports the veteran's claim.

The veteran has submitted medical evidence showing that he 
currently suffers from lumbar disc degeneration with 
spondylosis.  A radiographic report from the VA medical 
center at Fort Roots, dated in March 2001, reflected that the 
veteran had degenerative changes at L4-5 and L5-S1.  A report 
from Dr. B.S., dated in August 2004, revealed a diagnosis of 
lumbar disc degeneration and lumbar spondylosis.  A radiology 
report, dated in September 2004, showed that Dr. M.R. 
detected a mild diffuse disc bulge at L5-S1, degenerative 
disc disease at L4-5 and L5-S1, and mild facet disease at L4-
5 and L5-S1.  Finally, a report from Dr. C.M., dated in 
September 2005, showed that Dr. C.M. treated the veteran for 
chronic lower back pain, and that Dr. C.M. confirmed the 
previous diagnosis of degenerative disc disease of the lumbar 
spine.  The competent medical evidence clearly shows that the 
veteran currently suffers from the claimed condition.

The record also contains evidence that the veteran's back 
disability arose while the veteran was in the service.  The 
veteran's service personnel records show that in February 
1995, when the veteran was in the Army Reserves, he was 
placed on a permanent Physical Profile for mild degenerative 
joint disease of the lumbar spine.  The service personnel 
records also show that in August 2001, while serving in the 
ARNG, the veteran received another Physical Profile.  In this 
profile, the issuing officer related that the profile was 
designed to protect the soldier from "further aggravation of 
an existing injury or disease."  

The veteran has also submitted evidence of a nexus between 
the lumbar disc degeneration with spondylosis to his duties 
as a dentist in the Army Reserves and ARNG.  The veteran 
submitted numerous statements from other dentists who served 
with him describing the conditions in which the veteran had 
to perform dentistry.  In written statements, the veteran's 
colleagues described how they and the veteran had to place 
themselves in uncomfortable positions for long periods while 
performing dentistry because of the rudimentary equipment 
provided to them.  Several of the dentists stated that they 
felt that being in this position for such long periods could 
lead to back pain.  They also reported having witnessed the 
veteran's episodes of back pain while examining over 100 
soldiers per day.  

The veteran also submitted a treatment report, dated in 
September 2005, from Dr. C.M. of the Arkansas Spine and 
Sports Institute.  In that report, Dr. C.M. stated that the 
veteran's routine of examining people while standing and 
bending over them at an angle without any form of support was 
"most likely" the major contributing cause of his chronic 
pain.  The veteran also submitted an office visit report, 
dated in August 2005, from Dr. B.S.  In that report, Dr. B.S. 
stated that the veteran's activities in the National Guard 
"could certainly" have contributed to his lumbar spine 
disability.  

The Board finds that this evidence satisfies the medical 
nexus requirement for service connection.  While the 
statements from other dentists are not highly probative in 
determining the etiology of a lumbar spine disorder because 
such a condition is outside of their usual expertise, the 
statements are probative in confirming the veteran's 
statements regarding the conditions in which he performed 
dentistry.  The statement from Dr. C.M. is highly probative 
in determining an etiology of a lumbar spine disability 
because this is an area in which he specializes.  Lastly, 
while the statement from Dr. B.S. that the veteran's National 
Guard duties "could certainly" have contributed to his 
lumbar spine disability is legally insufficient by itself, it 
does tend to support Dr. C.M.'s conclusion and at the very 
least, strengthens the veteran's claim.  In short, competent 
medical evidence links the veteran's back disorder to his 
duties in service and no other evidence to the contrary 
exists.    

Having found that the veteran currently suffers from lumbar 
disc degeneration with spondylosis, that the disease arose in 
service, and that competent medical opinions link the 
condition to the veteran's duties in the Army Reserves and 
ARNG, the question becomes whether the veteran was on ACDUTRA 
or INACDUTRA when the disease arose.  The veteran's service 
records include an Army National Guard Retirement Points 
History Statement reflecting that he earned active duty 
points each year between January 1980 and May 17, 1995 as a 
reservist.  A review of the veteran's service personnel 
records revealed that he was awarded the Army Achievement 
Medal for demonstrating professional excellence in processing 
3600 soldiers for demobilization from March 23, 1992 through 
April 18, 1992.  Although the record is ambiguous as to what 
exact dates the veteran served active duty for training while 
in either the Army Reserves or ARNG, the veteran's lumbar 
disc degeneration with spondylosis has been attributed to his 
military duties over time, which would have included at least 
some active duty for training.  In addition, the veteran has 
testified as to having served on multiple periods of 
INACDUTRA during his military service, and there are multiple 
lay statements confirming this service, as well as the 
conditions reported by the veteran on these occasions.  
Accordingly, the Board finds that the veteran must be given 
the benefit of the doubt regarding his duty status when his 
low back condition was aggravated.  Resolving the benefit of 
the doubt in favor of the veteran, the Board finds that the 
lumbar disc degeneration with spondylosis was aggravated 
during a period of active duty for training.


ORDER

Entitlement to service connection for lumbar disc 
degeneration with spondylosis is granted.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


